J-A22024-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: A.C.A., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.A., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 784 MDA 2021

                 Appeal from the Decree Entered May 24, 2021
     In the Court of Common Pleas of York County Orphans' Court at No(s):
                                 2021-0035a


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY OLSON, J.:                             FILED: FEBRUARY 8, 2022

       Appellant, D.A. (Father), appeals from a decree entered on May 24,

2021 in the Orphans’ Court Division of the Court of Common Pleas of York

County that terminated Father’s parental rights to A.C.A., a minor female

whose date of birth is August, 2015.1 We affirm.

       A stipulation between counsel for the parties summarizes the factual

background detailing how this case initially came to the attention of the York

County Office of Children, Youth, and Family Services (CYF).

       An application for emergency protective custody was filed by CYF
       on August 23, 2018. In the application, it was alleged that on or
       about August 22, 2018, CYF received a referral regarding A.C.A.
       and her half sibling due to allegations of substance abuse by
       B.J.W. The allegations received were that B.J.W. was in a car
       accident while A.C.A. was an occupant in the vehicle. When
____________________________________________


1 The final decree from which Father appeals also terminated the parental
rights of A.C.A.’s biological mother, B.J.W. B.J.W. has not appealed from the
decree.
J-A22024-21


      emergency medical services arrived at the scene, B.J.W. was
      minimally responsive and appeared drowsy.             The maternal
      grandmother was also in the car and appeared impaired. An
      empty bottle of Xanax was located in the car and information was
      received that B.J.W. filled her prescription for 80 pills on August
      21, 2018.     A.C.A. was not in proper car restraints. A.C.A. had
      some facial abrasions, it appeared that her pull-up diaper had not
      been changed in some time, and there was urine on her clothing.
      B.J.W. and A.C.A. went to the hospital for further evaluation.
      B.J.W. was not alert and not able to remain awake. B.J.W. was
      drug tested and tested positive for benzodiazepines, opiates, and
      marijuana. Initially, B.J.W. could not provide any family members
      as possible resources for A.C.A. and her [half] sibling. Father was
      not an appropriate resource; he acknowledged that he had been
      found to be abusive by the Maryland Department of Human
      Services on one occasion for hitting A.C.A.’s sibling and was also
      criminally charged and convicted for leaving A.C.A. in a car while
      he went into a store. The family then provided the name of a
      paternal grandmother of A.C.A.’s sibling as a resource. The
      paternal grandmother was willing to be a resource and was
      approved as an emergency caregiver through CYF. On August 22,
      2018, the trial court was contacted and verbally awarded
      temporary legal and physical custody of A.C.A. to CYF for
      placement with an emergency caregiver, if approved, or foster
      care.

Stipulation of Counsel, 5/19/21; Application for Emergency Protective

Custody, 8/23/18.

      The trial court then summarized the relevant procedural history which

ensued after A.C.A. entered into foster care.

      A.C.A. has been an adjudicated dependent since September 2018.
      Father is the natural father of A.C.A. who was the subject of the
      dependency proceedings. Since the permanency review hearing
      of February 11, 2020, Father was reported to have made
      moderate progress toward parenting goals. In October 2020, it
      was revealed that A.C.A.’s older sister made disclosures regarding
      sexual abuse and misconduct by Father. It was further revealed
      that Maryland authorities already had an open investigation
      regarding sexual abuse and misconduct by Father for a separate
      allegation concerning A.C.A. and her half sibling. A.C.A. was

                                     -2-
J-A22024-21


      interviewed about these allegations but those interviews did not
      produce disclosures.

      On January 26, 2021, at a permanency review hearing, it was
      reported that A.C.A.’s older sister made another disclosure which
      prompted a third investigation. Given the time period that A.C.A.
      had been a dependent and the third allegation of sexual abuse,
      the trial court changed the primary goal to adoption while keeping
      reunification as a concurrent goal.        During each of these
      investigations, Father’s visits were supervised or suspended.

      At a February 24, 2021 hearing, the Maryland agency reported
      that the child was interviewed but made no disclosures.
      Accordingly, the Agency closed the investigation due to the fact
      that the child did not disclose anything during the third A.C.A.
      interview. On March 1, 2021, Father filed a motion to change goal
      back to reunification. The trial court held a hearing on March 3,
      2021 on this matter. However, in furtherance of A.C.A.’s best
      interest, the trial court denied Father’s motion.

      On April 1, 2021, Father filed a notice of appeal and concise
      statement of errors complained of on appeal. On April 20, 2021,
      the trial court filed its opinion pursuant to Pa.R.A.P. 1925(a). The
      trial court then held a termination of parental rights hearing on
      May 21, 2021. An order granting termination of both Mother’s
      and Father’s parental rights was entered on May 24, 2021.
      Following termination of Father’s parental rights, Father withdrew
      his appeal of the trial court’s denial of his goal change motion on
      June 3, 2021. A few weeks later, on June 18, 2021, Father filed
      a notice of appeal and concise statement challenging the
      termination of his parental rights.

Trial Court Opinion, 6/24/21, at 1-3.

      Father raises the following claims for our review.

      1. Did the trial court commit reversible error involuntarily
         terminating the parental rights of the natural father without
         clear and convincing evidence supporting that determination?

      2. Did the trial court commit reversible error in basing its decision
         to involuntarily terminate the parental rights [of] the natural
         father based upon evidence that is not of record in this case?



                                      -3-
J-A22024-21




Father’s Brief at 5.

      On appeal, Father maintains that the record lacks clear and convincing

evidence to support the involuntary termination of his parental rights to A.C.A.

In developing this claim, Father asserts that he relocated from Maryland to

Pennsylvania and, thus, resolved the issues that initially led to A.C.A.’s

placement in foster care. Father also claims the record does not establish that

he failed or refused to perform parenting duties for A.C.A.; rather, Father

asserts that he convinced the various service agencies, including CYF, that he

was ready to have A.C.A. returned to his custody. Father maintains that the

reports and allegations suggesting that he subjected A.C.A. to abuse were

deemed unfounded and, hence, cannot constitute the clear and convincing

evidence needed to terminate his parental rights.        Father contends that,

contrary to the trial court’s determination, the record shows that he maintains

a strong parental bond with A.C.A. Finally, Father claims that the trial court

erred in terminating his parental rights by relying, in part, on his alleged

admissions to a social worker from Baltimore, Maryland.

      Appellate review of an order terminating parental rights implicates the

following principles:

      In cases involving termination of parental rights: “our standard of
      review is limited to determining whether the order of the trial court
      is supported by competent evidence, and whether the trial court
      gave adequate consideration to the effect of such a decree on the
      welfare of the child.”



                                      -4-
J-A22024-21


In re I.J., 972 A.2d 5, 8 (Pa. Super. 2009), quoting In re S.D.T., Jr., 934

A.2d 703 (Pa. Super. 2007), appeal denied, 950 A.2d 270 (Pa. 2008).

      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court's decision, the decree must
      stand. ... We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court's decision is
      supported by competent evidence.

In re B.L.W., 843 A.2d 380, 383 (Pa. Super. 2004) (en banc), appeal denied,

863 A.2d 1141 (Pa. 2004) (internal citations omitted).

      Furthermore, we note that the trial court, as the finder of fact, is
      the sole determiner of the credibility of witnesses and all conflicts
      in testimony are to be resolved by [the] finder of fact. The burden
      of proof is on the party seeking termination to establish by clear
      and convincing evidence the existence of grounds for doing so.

In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa. Super. 2002) (internal

citations and quotation marks omitted). Clear and convincing evidence means

testimony that is so clear, direct, weighty, and convincing as to enable the

trier of fact to come to a clear conviction, without hesitation, of the truth of

the precise facts in issue. In re J.D.W.M., 810 A.2d 688, 690 (Pa. Super.

2002). We may uphold a termination decision if any proper basis exists for

the result reached. In re C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en

banc). If the court's findings are supported by competent evidence, we must

affirm the court's decision, even if the record could support an opposite result.

In re R.L.T.M., 860 A.2d 190, 191[–192] (Pa. Super. 2004).

      The trial court considered involuntary termination of Father's parental

rights on the following grounds:


                                      -5-
J-A22024-21


     § 2511. Grounds for involuntary termination

     (a) General Rule.—The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

       (1) The parent by conduct continuing for a period of at least
       six months immediately preceding the filing of the petition
       either has evidenced a settled purpose of relinquishing
       parental claim to a child or has refused or failed to perform
       parental duties.

       (2) The repeated and continued incapacity, abuse, neglect or
       refusal of the parent has caused the child to be without
       essential parental care, control or subsistence necessary for
       his physical or mental well-being and the conditions and
       causes of the incapacity, abuse, neglect or refusal cannot or
       will not be remedied by the parent.

                                  ***

       (5) The child has been removed from the care of the parent
       by the court or under a voluntary agreement with an agency
       for a period of at least six months, the conditions which led
       to the removal or placement of the child continue to exist,
       the parent cannot or will not remedy those conditions within
       a reasonable period of time, the services or assistance
       reasonably available to the parent are not likely to remedy
       the conditions which led to the removal or placement of the
       child within a reasonable period of time and termination of
       the parental rights would best serve the needs and welfare of
       the child.

                                  ***

       (8) The child has been removed from the care of the parent
       by the court or under a voluntary agreement with an agency,
       12 months or more have elapsed from the date of removal or
       placement, the conditions which led to the removal or
       placement of the child continue to exist and termination of
       parental rights would best serve the needs and welfare of the
       child.




                                   -6-
J-A22024-21


      (b) Other considerations.—The court in terminating the rights of a
      parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.


                                      ***

23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8); (b).       Parental rights may be

involuntarily terminated where any one subsection of Section 2511(a) is

satisfied, along with consideration of the subsection 2511(b) provisions. In

re Adoption of R.J.S., 901 A.2d 502, 508 n.3 (Pa. Super. 2006).

      A court may terminate parental rights under Section 2511(a)(1) where

the parent demonstrates a settled purpose to relinquish a parental claim to a

child or fails to perform parental duties for at least the six months prior to the

filing of the termination petition.    In re C.S., supra.      The court should

consider the entire background of the case and not simply:

      mechanically apply the six-month statutory provision. The court
      must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of his ... parental rights, to determine if the evidence, in light of
      the totality of the circumstances, clearly warrants the involuntary
      termination.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal denied, 72 A.2d

1200 (Pa. 2005), citing In re D.J.S., 737 A.2d 283 (Pa. Super. 1999).


                                      -7-
J-A22024-21



      The fundamental test in termination of parental rights under Section

2511(a)(2) was established in In re Geiger, 331 A.2d 172 (Pa. 1975), where

the Pennsylvania Supreme Court announced that, under what is now Section

2511(a)(2), “the p[arty seeking] involuntary termination must prove (1)

repeated and continued incapacity, abuse, neglect or refusal; (2) that such

incapacity, abuse, neglect or refusal caused the child to be without essential

parental care, control or subsistence; and (3) that the causes of the

incapacity, abuse, neglect or refusal cannot or will not be remedied.” In

Interest of Lilley, 719 A.2d 327, 330 (Pa. Super. 1998).

      The   grounds   for   termination   of   parental   rights   under   Section

2511(a)(2), due to parental incapacity or neglect that cannot or will not be

remedied, are “not limited to affirmative misconduct.” In re A.L.D., 797 A.2d

326, 337 (Pa. Super. 2002).

      Unlike subsection (a)(1), subsection (a)(2) does not emphasize a
      parent's refusal or failure to perform parental duties, but instead
      emphasizes the child's present and future need for essential
      parental care, control or subsistence necessary for his physical or
      mental well-being. Therefore, the language in subsection (a)(2)
      should not be read to compel courts to ignore a child's need for a
      stable home and strong, continuous parental ties, which the policy
      of restraint in state intervention is intended to protect. This is
      particularly so where disruption of the family has already occurred
      and there is no reasonable prospect for reuniting it.

In re E.A.P., 944 A.2d 79, 82 (Pa. Super. 2008) (internal citations and

quotation marks omitted) (emphasis added). Thus, while “sincere efforts to

perform parental duties,” can preserve parental rights under subsection

(a)(1), those same efforts may be insufficient to remedy parental incapacity

                                     -8-
J-A22024-21


under subsection (a)(2). In re Adoption of M.J.H., 501 A.2d 648 (Pa. Super.

1985); see also Matter of Adoption of C.A.W., 683 A.2d 911, 916 (Pa.

Super. 1996).    “Parents are required to make diligent efforts toward the

reasonably prompt assumption of full parental responsibilities.” In re A.L.D.,

supra at 340.      A “parent's vow to cooperate, after a long period of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous.” Id.

      Moreover, a court may terminate parental rights under subsection

(a)(2), even where the parent has never had physical custody of the child. In

re Adoption of Michael J.C., 486 A.2d 371, 375 (Pa. 1984). As our Supreme

Court explained, if the statute required physical custody as a prerequisite,

      termination of parental rights would only result after a child has
      suffered physical, emotional or mental damage. We cannot agree.
      Neither the language of the Act, nor our case law, supports
      appellee's position that Section 2511(a)(2) requires a showing
      that a putative parent have an opportunity to inflict substantial
      physical or mental harm upon a child before the state can
      intervene. Rather, a more appropriate reading of the statute is
      that when a parent has demonstrated a continued inability to
      conduct his ... life in a fashion that would provide a safe
      environment for a child, whether that child is living with the parent
      or not, and the behavior of the parent is irremediable as supported
      by clear and competent evidence, the termination of parental
      rights is justified.

Id.

      Termination of parental rights under Section 2511(a)(5) requires that:

(1) the child has been removed from parental care for at least six months; (2)

the conditions which led to removal and placement of the child continue to


                                      -9-
J-A22024-21


exist; and (3) termination of parental rights would best serve the needs and

welfare of the child. 23 Pa.C.S.A. § 2511(a)(5). “[T]o terminate parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(8), the following factors must be

demonstrated: (1) the child has been removed from parental care for 12

months or more from the date of removal; (2) the conditions which led to the

removal or placement of the child continue to exist; and (3) termination of

parental rights would best serve the needs and welfare of the child.” In re

Adoption of M.E.P., 825 A.2d 1266, 1275–76 (Pa. Super. 2003); 23

Pa.C.S.A. § 2511(a)(8). “Section 2511(a)(8) sets a 12–month time frame for

a parent to remedy the conditions that led to the children's removal by the

court.” In re A.R., 837 A.2d 560, 564 (Pa. Super. 2003). Once the 12-month

period has been established, the court must next determine whether the

conditions that led to the child's removal continue to exist, despite the

reasonable good faith efforts of the Agency supplied over a realistic time

period. Id. Termination under Section 2511(a)(8) does not require the court

to evaluate a parent's current willingness or ability to remedy the conditions

that initially caused placement or the availability or efficacy of Agency

services. In re Adoption of T.B.B., 835 A.2d 387, 396 (Pa. Super. 2003);

In re Adoption of M.E.P., supra.

      “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements


                                    - 10 -
J-A22024-21


within a reasonable time following intervention by the state may properly be

considered unfit and have his parental rights terminated.” In re B.L.L., 787

A.2d 1007, 1013 (Pa. Super. 2001).

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A child
     needs love, protection, guidance, and support. These needs,
     physical and emotional, cannot be met by a merely passive
     interest in the development of the child. Thus, this court has held
     that the parental obligation is a positive duty which requires
     affirmative performance.

     This affirmative duty encompasses more than a financial
     obligation; it requires continuing interest in the child and a
     genuine effort to maintain communication and association with
     the child.

     Because a child needs more than a benefactor, parental duty
     requires that a parent exert himself to take and maintain a place
     of importance in the child's life.

     Parental duty requires that the parent act affirmatively with good
     faith interest and effort, and not yield to every problem, in order
     to maintain the parent-child relationship to the best of his ...
     ability, even in difficult circumstances. A parent must utilize all
     available resources to preserve the parental relationship, and
     must exercise reasonable firmness in resisting obstacles placed in
     the path of maintaining the parent-child relationship. Parental
     rights are not preserved by waiting for a more suitable or
     convenient time to perform one's parental responsibilities while
     others provide the child with [the child's] physical and emotional
     needs.

In re B., N.M., supra at 855 (internal citations omitted) (emphasis added);

see also In re G.P.-R., 851 A.2d 967, 976 (Pa. Super. 2004) (holding: “It is

incumbent upon a parent when separated from his child to maintain

communication and association with the child.”). Additionally,




                                    - 11 -
J-A22024-21


      [t]o be legally significant, the [post-abandonment] contact must
      be steady and consistent over a period of time, contribute to the
      psychological health of the child, and must demonstrate a serious
      intent on the part of the parent to recultivate a parent-child
      relationship and must also demonstrate a willingness and capacity
      to undertake the parental role. The parent wishing to reestablish
      his parental responsibilities bears the burden of proof on this
      question.

In re D.J.S., supra at 286, quoting In re Adoption of Hamilton, 549 A.2d

1291, 1295 (Pa. Super. 1988).

      There also is a recognized connection between Pennsylvania law on

termination of parental rights and the Adoption and Safe Families Act

(“ASFA”), the stated policy of which is:

      [T]o remove children from foster placement limbo where they
      know neither a committed parent nor can [they] look toward some
      semblance of a normal family life that is legally and emotionally
      equivalent to a natural family.... States such as Pennsylvania,
      which participate in the program, are required to return the child
      to its home following foster placement, but failing to accomplish
      this due to the failure of the parent to benefit by such reasonable
      efforts, to move toward termination of parental rights and
      placement of the child through adoption. Foster home drift, one
      of the major failures of the child welfare system, was addressed
      by the federal government by a commitment to permanency
      planning, and mandated by the law of Pennsylvania in its
      participation in the Adoption and Safe Families Act of 1997.
      Succinctly, this means that when a child is placed in foster care,
      after reasonable efforts have been made to reestablish the
      biological relationship, the needs and welfare of the child require
      CYS and foster care institutions to work toward termination of
      parental rights, placing the child with adoptive parents. It is
      contemplated this process realistically should be completed within
      18 months.

In re G.P.-R., supra at 975–796, quoting In re B.L.L., supra at 1016.




                                    - 12 -
J-A22024-21


         After careful review, we agree with the trial court that clear and

convincing evidence supporting termination of Father’s parental rights existed

under Section 2511(a)(2).       Under that provision, “the p[arty seeking]

involuntary termination must prove (1) repeated and continued incapacity,

abuse, neglect or refusal; (2) that such incapacity, abuse, neglect or refusal

caused the child to be without essential parental care, control or subsistence;

and (3) that the causes of the incapacity, abuse, neglect or refusal cannot or

will not be remedied.” In Interest of Lilley, supra. The record reveals that

A.C.A. was not under Father’s care or custody at the time she entered

placement. Father was not eligible to serve as a placement resource at that

time because he did not reside in Pennsylvania and because of pending reports

of abuse and neglect. Father relocated to Pennsylvania and, after services

were deployed for his benefit, he made progress toward certain parenting

goals.     Ultimately, however, Father never produced evidence of lawful

employment, never exercised unsupervised visits, and never assumed custody

of A.C.A. Also, testimony at the May 21, 2021 termination hearing showed

that, while Father presented gifts and cards to A.C.A., he did not attend her

school functions, doctors’ appointments, or therapy sessions.       Moreover,

reports of abuse and neglect continued to be made against Father during the

pendency of termination proceedings and the trial court, as the finder of fact,

acted within its discretion under our standard of review in crediting some or

all these reports even if they were deemed unfounded by the investigating


                                    - 13 -
J-A22024-21


agencies. See N.T. Hearing, 5/21/21, at 36-38 (listing multiple allegations

made against Father). The CYF caseworker assigned to this matter testified

at the May 21, 2021 termination hearing that Father was not in a position to

provide the care, protection, and safety appropriate for A.C.A.’s development.

See id. at 34.    Based upon these factors, which were well supported by

competent evidence, the trial court neither erred nor abused its discretion in

terminating Father’s parental rights to A.C.A. under Section 2511(a)(2).

      We further conclude that the consideration of A.C.A.’s developmental,

physical, and emotional needs and welfare supported termination under

Section 2511(b). As stated previously, the CYF caseworker assigned to this

matter testified that Father was not well-positioned to offer sustained parental

support to A.C.A. Moreover, in addressing the child’s bond with Father, the

caseworker described A.C.A.’s attachment to Father as “hesitant.” See N.T.

Hearing, 5/21/21, at 31. Although the caseworker agreed that A.C.A.’s bond

with Father seemed to improve when the two were in more regular contact,

the CYF agent reported that A.C.A. did not ask about Father. Based upon her

interactions with A.C.A., together with her review of service provider reports,

the caseworker reported that A.C.A. was forming appropriate bonds with the

current foster family and that A.C.A. had formed a closer bond with her foster

parents than she had with Father.        The caseworker also believed that

termination of Father’s parental rights would be in A.C.A.’s best interest as

she was a young child who had been in placement for at least half of her life.


                                     - 14 -
J-A22024-21


Stressing the need for permanence and stability in the provision of care and

parental support, the CYF caseworker concluded that termination of Father’s

parental rights would not have a long-term, permanent impact upon A.C.A.

See id. at 36.       These factors offer clear and convincing support for the

termination of Father’s parental rights under Section 2511(b).

       Having determined that CYF satisfied the requirements for termination

under Sections 2511(a)(2) and (b), we affirm the trial court's decree entered

May 24, 2021 terminating Father’s parental rights to A.C.A.2

       Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/08/2022




____________________________________________


2 In view of the ample evidence introduced to support termination of Father’s
parental rights to A.C.A., we need not address Father’s limited claim asserted
in his second issue which challenges the evidentiary basis of a single report of
abuse or neglect allegedly committed by Father.

                                          - 15 -